DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 06/17/2021 has been entered and made of record. 
Currently pending Claims:	1-2 and 4-20
Independent Claims		1, 8, 9, 12, 13, 16, 17, and 20
Amended Claims:		1-2, 4, 8-10, 12-13, 15-17, 19 and 20
Cancelled or Withdrawn:	3
Newly Added:			None
Response to Arguments
Applicant’s arguments see Page 15 Para. 2, filed on 06/17/2021, with respect to independent claims 1, 8, 9, 12, 13, 16, 17, and 20 in view of the amendment to the claims have been fully considered and are persuasive.  The rejection of 1-2, 4-20 has been withdrawn. 
Applicant argues Chen fail to disclose “the identification information inserted into the layer of the container includes information separately indicating, for each of the predetermined number of extended video streams, whether the respective video stream is generated by45/51 performing the prediction encoding process between the high-quality format image data and the basic format image data or by performing the prediction encoding process between the high-quality format image data and the other high-quality format image data.” because  Chen’s hierarchy extension descriptor is not described as indicating, for each of the predetermined number of extended video streams, whether the respective video stream is generated by45/51 performing the prediction encoding process between the high-quality format image data and the basic format image data or by performing the prediction encoding process between the high-quality format image data and the other high-quality format image data.” (Applicant’s Remarks, Page 15 Para. 2). 
The examiner finds applicant’s arguments persuasive; therefore, the previous rejection is withdrawn.
Interview Summary
On 7/21/2021, the Examiner telephoned applicant’s representative Johnny Ma (Reg. No: 59976) to indicate that the only outstanding issue is the obviousness type double patenting rejection and a filing of an electronic Terminal Disclaimer by applicant would place the application in condition for allowance. Agreement was reached.
Terminal Disclaimer
Electronic Terminal Disclaimer filed by applicant on 7/27/2021 disclaiming US Patent 10,743,005 has been approved and made of record.  The nonstatutory double patenting rejection has been withdrawn.
Allowable Subject Matter
Claims 1-2, 4, 8-10, 12-13, 15-17, 19 and 20 (renumbered 1-19) are allowed.
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination:
“the identification information inserted into the layer of the container includes information separately indicating, for each of the predetermined number of extended video streams, whether the respective video stream is generated by45/51 performing the prediction encoding process between the high-quality format image data and the basic format image data or by performing the prediction encoding process between the high-quality format image data and the other high-quality format image data.” 
as well as the combination of all the limitations within the independent claims and Applicant's enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAOD W BELAI/             Examiner, Art Unit 2481                                                                                                                                                                                           /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481